Case 2:17-cv-02137-HLT-GEB Document 274 Filed 07/12/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

CHARLES R. LUTTRELL,
Plaintiff,

v. Case No. 2:17-cv-02137-HLT-GEB
JAMES K. BRANNON, M.D.,
ORTHOPEDIC SCIENCES, INC.,
JOINT PRESERVATION INSTITUTE
OF KANSAS, L.L.C., and

DOCTORS HOSPITAL, L.L.C.

New Nae Nee ee Nee Nore Nee Nee” Nee” eee See”

DEFENDANTS JAMES K. BRANNON, M.D. AND JOINT PRESERVATION
INSTITUTE OF KANSAS, L.L.C.’S
REVISED DESIGNATION OF COMPARATIVE FAULT

COME NOW, Defendants Dr. James K. Brannon and Joint Preservation Institute of
Kansas, L.L.C. (JPI), by and through their attorneys, David S. Wooding and Lora M. Jennings,
of Martin, Pringle, Oliver, Wallace & Bauer, L.L.P., and pursuant to the Court’s Second
Scheduling Order (Doc. 208), make this disclosure of contentions regarding comparative fault.

l. Pursuant to the provisions of K.S.A. 60-258a, the fault of others over whom Dr.
Brannon and JPI had no control, if any, must be compared herein. At this stage in the litigation,
with discovery ongoing, Dr. Brannon and JPI have not had the opportunity to fully analyze the
facts of this case with an expert witness. Dr. Brannon and JPI reserve the right to have the jury
compare the fault of all health care providers, should discovery uncover negligence on the part of
other health care providers.

2. Dr. Brannon and JPI reserve the right to compare the fault of David W. Anderson,
M.D., employees of or health care providers associated with the University of Kansas Hospital,

the Kansas University Hospital Authority, the University of Kansas Physicians Group and the

University of Kansas Medical Center.
Case 2:17-cv-02137-HLT-GEB Document 274 Filed 07/12/19 Page 2of3

3,

4.

Dr. Brannon and JPI reserve the right to compare the fault of the Plaintiff.

Dr. Brannon and JPI reserve the right to compare the fault of any additional

person or entity who may become known to them during the course of discovery.

5.

Dr. Brannon and JPI will amend this designation as required by the rules and/or

order of the Court and as the information necessary becomes available through normal discovery

process.

Respectfully submitted,

MARTIN, PRINGLE, OLIVER,
WALLACE & BAUER, L.L.P.

s/ David S. Wooding _

David S. Wooding, #10781

100 N. Broadway, Suite 500
Wichita, KS 67202

(316) 265-9311

(316) 265-2955 (Fax)
dswooding@martinpringle.com

and

MARTIN, PRINGLE, OLIVER,
WALLACE & BAUER, L.L.P.

s/Lora M. Jennings
Lora M. Jennings KS Bar #22044

9401 Indian Creek Parkway
Building 40, Suite 1150
Overland Park, KS 66210

(913) 491-5500

(913) 491-3341 (Fax)
Imjennings@martinpringle.com

ATTORNEYS FOR DEFENDANT
JAMES K. BRANNON, M.D. and JOINT
PRESEVRATION INSTITUTE OF KANSAS, L.L.C.

 
Case 2:17-cv-02137-HLT-GEB Document 274 Filed 07/12/19 Page 3 of 3

CERTIFICATE OF SERVICE

 

I hereby certify that on this 12" day of July, 2019, the foregoing Defendants James K.
Brannon and Joint Preservation Institute of Kansas, L.L.C.’s Designation of Comparative Fault
was electronically filed by using the Court’s CM/ECF system, which will send e-mail
notification of electronic filing to counsel for all parties of record.

s/ Lora M. Jennings
Lora M. Jennings #22044
